DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on December 12, 2020 have been received and entered. Claims 1, 104 have been amended, while claims 2-10, 12-31, 35-45, 47-86, 88, 91- 96, 015-107 have been canceled. Claims 108-118 are newly added. Claims 1, 11, 32-34, 46, 87, 89-90, 97-104, 108-117 and 118 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 1, 8, 11-12, 18-20, 32-34, 46, 87, 89-90, in the reply filed on February 1, 2018 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 93-96 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1, 11, 32-34, 46, 87, 89-90, 97-104, 108-117 and 118 are under consideration.

Claim Objections
Claims 103 and 118 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Maintained -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 32-34, 46, 87, 89-90, 97-102 and 104 remain rejected and claims 108-116 and 117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of culturing CHO cell in a liquid medium to achieve a viable cell density of greater than 90 x 106 cells/mL by increasing poloxamer-188 concentration in the liquid medium as a function of the viable cell density, the method comprising:
perfusion culturing a Chinese hamster ovary (CHO) cell comprising nucleic acid encoding a recombinant protein under conditions sufficient to produce the recombinant protein, wherein the perfusion culturing comprises culturing in a liquid medium comprising poloxamer- 188 at a concentration of 1.8 g/L;
determining that the viable cell density in the liquid medium is about 35 x 106 cells/mL to about 60 x 106 cells/mL, then increasing the poloxamer-188 concentration in the liquid medium to between about 1.8 g/L and about 2.9 g/;
determining that the viable cell density in the liquid medium is about 60 x 106 cells/mL to about 90 x 106 cells/mL, then increasing the poloxamer-188 concentration in the liquid medium to between about 3.0 g/L and about 5.9 g/L; and 
determining that the viable cell density in the liquid medium is greater than 90 x 106 cells/mL, then increasing the poloxamer-188 concentration in the liquid medium to between about 6.0 g/L and about 8.0 g/,  thereby achieving a viable CHO cell comprising nucleic acid encoding a recombinant protein at a density of greater than 90 x 106 cells/mL under conditions sufficient to produce the recombinant protein; wherein the ratio of antifoam (g/L) to poloxamer-188 (g/L) is about 1.0 to about 3.0% in the liquid medium during the method steps (a)–(d),   
6  cells/ml as broadly claimed to make and use the invention without reasonable expectation of success.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention:
Claims are directed to a method of culturing a mammalian cell in a liquid medium to achieve a viable cell density of greater than 90 x 106 cells/mL by increasing poloxamer-188 concentration in the liquid medium as a function of the viable cell density, the method comprising: (a) perfusion culturing a mammalian cell comprising a recombinant protein encoding nucleic acid encoding a recombinant protein under conditions sufficient to produce the recombinant protein, wherein: the perfusion culturing comprises culturing in a liquid medium comprising poloxamer- 188 at a concentration of 1.8 g/L or at a greater concentration greater than 1.8 g/L and antifoam, and wherein the ratio of antifoam (g/L) to poloxamer-188 (g/L) in the liquid medium is about 0.5% to about 6.0% in the liquid medium. Claims are also directed to method of culturing a mammalian cell in a liquid medium to achieve a viable cell density of greater than 90 x 106 cells/mL by increasing poloxamer-188 concentration in the liquid medium as a function of the viable cell density, the method comprising: perfusion culturing a mammalian cell comprising a nucleic acid encoding a recombinant protein under conditions sufficient to produce the recombinant protein, wherein: the perfusion culturing comprises culturing in a liquid medium comprising poloxamer- 188 at a concentration of between about 6.0 g/L and about 12.0 g/L and antifoam, the ratio of antifoam (g/L) to poloxamer-188 (g /L) in the liquid medium is about 0.5% to about 6.0% in the liquid medium.
Breadth of the claims:
6 cells/mL by increasing poloxamer-188 concentration in the liquid medium as a function of the viable cell density, wherein the perfusion culturing comprises culturing in a liquid medium comprising poloxamer- 188 at a concentration of 1.8 g/L or at a greater concentration greater than 1.8 g/L and antifoam, the ratio of antifoam (g/L) to poloxamer-188 (g/L) in the liquid medium is about 0.5% to about 6.0% in the liquid medium.  The claims as amended  embrace perfusion culturing of any mammalian cell to achieve a viable cell density of greater than 90 x 106 cells/mL the ratio of antifoam (g/L) to poloxamer-188 (g/L) in the liquid medium is about 0.5% to about 6.0% in the liquid medium. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
Guidance of the Specification and The Existence of Working Examples:
The specification provides a general description and exemplify viable CHO cell densities exceeding 100x106 cells/mL are achieved by establishing a poloxamer-188 concentration of greater than 1.8 g/L in the culture (FIG. 1). The data in FIG. 3 also show that establishing a poloxamer-188 concentration of greater than 1.8 g/L in the culture results in a high and steady percentage of viable cells as compared to the perfusion cell culture run that used culture media containing 1.8 g/L poloxamer-188 throughout the culture period (FIG. 3). The data also surprisingly show that the sample containing 6.8 g/L poloxamer-188 does not show substantial degradation after a 7-day incubation at room temperature, while the samples containing 3.0 g/L or 3.95 g/L poloxamer-188 both showed detectable degradation after the same incubation (FIG. 6; lanes 1a, 2a, and 3a). The data also demonstrate that addition of poloxamer-188 to a sample containing low poloxamer-188 does not improve product stability (FIG. 6; lanes 2b and 3b). These data show that the use of concentrations of poloxamer-188 that are greater than 1.8 g/L in the culture can reduce or inhibit degradation of recombinant proteins in the culture, and indicate that poloxamer-188 may be achieving this effect by providing for a healthier cell culture. Example 4 in Table 1 show that a smaller pore size of sparger requires that more antifoam-c needs to be added to the culture to mitigate the generation of foam, that additional antifoam-c is needed as the sparge rate increases, and that the optimal ratio of antifoam-c to poloxamer-188 may be between 0 and <5% (e.g., between about 1% to about 3%) (Emphasis added). Example 5 also show that lower antifoam-c to poloxamer-188 ratios demonstrate improved viable cell densities during batch culturing  (FIG. 14) and lower specific lactate dehydrogenase production rates (FIG. 15). These data further suggest that the optimal ratio of antifoam-c to poloxamer-188 in a culture is between 0 and less than about 5% (e.g., between about 1% and about 3%).
 State of the Art and Predictability of the Art:  
The state of the art recognizes that different cell culture (cells and medium) need different poloxamer concentrations to protect cells from bubble damage (see Peng et al Biotechnol. Prog, 2014, 30:1411–1418, page 1419, col. 1, para. 2, art of record). It is further disclosed that different cell lines show different sensitivity to the same hydrodynamic forces (i.e., the same poloxamer concentration, the same rpm and the same baffled flask). For example, at the same poloxamer 188 concentration, one internal cell line showed a high viability drop while the commercially-available DG44 cell line showed a very limited drop in viability. Cytoskeleton rigidity, membrane hydrophobicity, and interactions between the surfactant and cell membrane were identified as key reasons which may contribute to the different sensitivities (See page 1417, smaller the pore size capable of achieving the desired high cell density (see abstract and examples 4). The art and the specification both teaches poloxamer-188 concentration is selected based on one or more factors selected from the group of: pore size, pore type, gas flow rate, viable cell density in the medium (see abstract of instant application). In the instant case, the specification fails to provide any nexus between different cells type and medium that need different poloxamer concentrations to protect cells as embraced by the breadth of the claims. An artisan would have to perform undue experimentation to make and use the invention with higher antifoam-c to poloxamer-188 ratios of 3%-6% resulting in higher viable densities for genus of cells type as broadly embraced by the breadth of the claims, without reasonable expectation of success. 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the full scope of the claimed inventions. An artisan of skill would have required undue experimentation to practice the invention because the art of perfusion culturing for different mammalian cells would be dependent upon various factors including antifoam-c to poloxamer-188 ratios, pore size of sparger for achieving desired cell density that was unpredictable at the time of filing of this application as supported by the observations in the art record. 

Response to arguments
	Applicant disagree with the rejection arguing that those skilled in the art would understand that the Chinese hamster ovary (CHO) cell line used to generate the data shown in the Examples (e.g., Examples 1, 2, and 4) are representative examples of mammalian cells. In view of the data in Examples 1, 2, and 4, those skilled in the art would have reasonably expected that the presently claimed methods could be used to achieve a viable cell density of greater than 90 x 106 cells/mL using other mammalian cells. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that breadth of the claims embrace culturing any mammalian cell in a liquid medium to achieve a viable cell density of greater than 90 x 106 cells/mL by increasing poloxamer-188 concentration in the liquid medium as a function of the viable cell density, the method comprising: perfusion culturing a mammalian cell comprising a nucleic acid encoding a recombinant protein under conditions sufficient to produce the recombinant protein, wherein the perfusion culturing comprises culturing in a liquid medium comprising poloxamer-188 at a concentration of between about 6.0 g/L and about 8.0 g/L and antifoam, wherein the ratio of 1.0% to about 3,0% in the liquid medium. The guidance provided in the specification is limited to viable CHO cell densities exceeding 100x106 cells/mL are achieved by establishing a poloxamer-188 concentration of greater than 1.8 g/L in the culture (FIG. 1). Example 4 in Table1 teaches a smaller pore size of sparger requires that more antifoam-c needs to be added to the CHO culture to mitigate the generation of foam, that additional antifoam-c is needed as the sparge rate increases, and that the optimal ratio of antifoam-c to poloxamer-188 may be between about 1% to about 3% (Emphasis added).

    PNG
    media_image1.png
    424
    679
    media_image1.png
    Greyscale

It is apparent from the foregoing example that in order to achieve a viable CHO cell density of greater than 90 x 106 cells/mL one has to use at least 5.9 g/L of poloxamer-180 in liquid medium with a perfusion rate of 6RV/day and 100 microM sintered sparger, wherein the ratio of antifoam (g/L) to poloxamer-188 (g/L) in the liquid medium is about 2.8 % (see above).  The previous office action explicitly reported different cell culture (cells and medium) need different poloxamer concentrations to protect cells from bubble damage (see Peng et al Biotechnol. Prog, 2014, 30:1411–1418, page 1419, col. 1, para. 2, art of record). It is further disclosed that different cell lines show different sensitivity to the same hydrodynamic forces (i.e., the same poloxamer concentration, the same rpm and the same baffled flask). For example, at the same poloxamer 188 concentration, one internal cell line showed a high viability drop while the different cell lines show different sensitivity to the same hydrodynamic forces that includes poloxamer concentration, the same rpm and anti-foam to poloxamer -180 ratio. It is unclear whether plurality of different mammalian cell would achieve a viable cell density of greater than 90 x 106 cells/mL by increasing poloxamer-188 concentration of greater than 1.8 g/L in the liquid medium , wherein ratio of antifoam (g/L) to poloxamer-188 (g/L) in the liquid medium is about 1.0% % to about 3.0%. The specification teaches smaller pore size of  sparger requires that more antifoam-c needs to be added to the culture to mitigate the generation of foam, that additional antifoam-c is needed as the sparge rate increases, and that the optimal ratio of antifoam-c to poloxamer-188.  Peng further concludes “Different processes might contain different surfactants, surfactant concentrations, cell lines, medium additives, sparger types, and aeration strategies” (see page 1417, col. 2, last para.).The teaching in the specification is limited to lower antifoam-c to poloxamer-188 ratios demonstrate in CHO cell perfusion culture only improve viable cell densities of CHO cells. There is no evidence on record that same could be extended to other mammalian cells particularly since art teaches  high degree of variability in viability of different cells in liquid medium containing  same concentration of poloxamer-188. One of ordinary skill in the art would have to perform undue experimentation to guess and try to establish all the variables (sparge rate, pore size, perfusion rate, anti-foam to poloxamer -180 ratio) for each of the different cell type to make and use the invention, without reasonable expectation of success.. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. In conclusion, in view of breadth of the claims and absence of specific guidance and direction,  and/or working examples demonstrating the same, such invention as claimed by applicant is not enabled for the full scope. 
Examiner’s note: Applicant is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.
6 cells/mL could be produced by perfusion culture in medium containing poloxamer-188 of concentration greater concentration greater than 1.8 g/L and antifoam, wherein the ratio of antifoam (g/L) to poloxamer-188 (g/L) in the liquid medium is about 1.0%to about 3.0%, instant rejection may be overcome pending further consideration. 

Withdrawn-Claim Rejections - 35 USC § 103 
Claims 1, 8, 11, 32-34, 46, 87, 89-90, 92, 103-105, 107 were also rejected  under 35 U.S.C. 103 as being unpatentable over Tordhal et al ("Study of a perfusion process of Chinese hamster ovary cells by ATF filtration in bioreactor ovary cells by ATF filtration in bioreactor," September 11, 2009, IDS) as evidenced by Arunakumari et al (USP 8765415, dated 07/01/2014, filed on 11/17/2010), Peng et al (Biotechnol. Prog, 2014, 30:1411–1418)/Hu et al (WO/2014/194137, 12/04/2014, EFD, 05/29/2013, IDS), Tsao et al (USPGPUB 20080206819, dated 08/28/2008).  Applicant’s amendment to claim limiting the scope to unexpected results obviates the basis of the rejection. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.
Claims 1, 90, 97-99 were rejected under 35 U.S.C. 103 as being unpatentable over Tordhal et al ("Study of a perfusion process of Chinese hamster ovary cells by ATF filtration in bioreactor ovary cells by ATF filtration in bioreactor," September 11, 2009, IDS) as evidenced by Arunakumari et al (USP 8765415, dated 07/01/2014, filed on 11/17/2010), Peng et al (Biotechnol. Prog, 2014, 30:1411–1418)/Hu et al (WO/2014/194137, 12/04/2014, EFD, 05/29/2013, IDS), Tsao et al (USPGPUB 20080206819, dated 08/28/2008) as applied above and further in view of  Hossler et al (WO/2014/151901, 09/24/2014, effective filing date 03/14/2013) and  Seleden et al (USP6458574, dated  2002). The rejection is withdrawn for the reasons discussed supra. 
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tharmalingam and Goudar (Biotechnol. Bioeng. 2015;112: 832–837) teaches that increasing P-F68 concentration up to 5 g/L does not adversely impact cell growth, metabolism, productivity, . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632